DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Species C and Species J in the reply filed on 6/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Office to search all species of the present application.  This is not found persuasive. As explained in the 4/26/2021 Restriction Requirement (pg. 3 & pg. 5), there is burden because Species A-C require different field of search and because Species J-K require different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendments
Claims 1-10 are pending. Claims 8-10 are newly submitted. Because claims 8-10 are directed to nonelected species, they are withdrawn from consideration. Claims 1-7 are examined on the merits.
In response to the 35 USC 112(b) rejections in the 8/12/2020 Final Action, applicant has amended the claims. Because the amendments are responsive, the 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s 1/12/2021 arguments with respect to claim(s) 1 & 7 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “at least one channel in the guide opens out in register with inlets of the at least one duct . . .” at line 9-10. It’s unclear how a single channel—as the claim recites “at least one”—can open out in register with a plurality of inlets, especially given that claim 7 (which is nearly identical to claim 1) only recites “an inlet” at line 9.
Claim 3 recites “the at least one duct whose inlets open out into one of the two wells” at line 3-4. It’s unclear how a single duct—as the claim recites “at least one”—can have a plurality of inlets open out into one well. For example, Fig. 3 of the application shows duct 7 having two inlets, one inlet (e.g., left-side inlet) opens out into the left well, but the other inlet (e.g., right-side inlet) does not open out into the same well.
Claims 2 and 4-6 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over VELEZ (US PGPUB 20050204489), in further view of DUDECK (US PGPUB 20130199040).
VELEZ is analogous art. Like the present application, VELEZ is directed to a method of cleaning a hard-to-reach region by guiding a cleaning tool (e.g., metal wire) to that region (abstract, para. 0003, 0013).
Regarding Claim 1, VELEZ teaches a method of unclogging (abstract; Figs. 1-3; paras. 0002, 0018) a duct (see annotated Fig. 1 below; paras. 0012-13) in a part (blade 10, root 12, Figs. 1-3; para. 0012), the duct running from at least one well (cavity 16, Fig. 1; see also annotated Fig. 1 below; paras. 0002, 0012-13) that opens out into a surface of the part (openings 15, para. 0012; see Fig. 1).

    PNG
    media_image1.png
    657
    482
    media_image1.png
    Greyscale

VELEZ’s method inherently teaches the step of fabricating (“provide a probe,” para. 0006) a guide (guide 22 and sleeve 26, Figs. 1-3; paras. 0014-18).
VELEZ teaches that the guide has a body (body of guide 22 and sleeve 26, Figs. 1-3) that is designed to fit in the well (guide 22 and sleeve 26 can fit in cavity 16, see Figs. 1-3). Alternatively, if VELEZ does not inherently or implicitly teach that its guide is designed to fit in the well, it would’ve been obvious to a one of ordinary skill in the art to change the guide’s size or proportion to make it fit in the well. See MPEP § 2144(IV)(A).
VELEZ teaches that the guide has an internal channel (center opening in the guide, para. 0015; see also Figs. 1-3) that extends from a base (sleeve 26, Figs. 1-2) of the guide that is accessible by a user (see Fig. 1) to an outside wall (tip 24, Figs. 1-3) of the body. A person 
VELEZ’s method also comprises the step of cleaning the well (para. 0002, "dislodging foreign material from an internal cavity"; see also para. 0012-13, 0018) and inserting the body of the guide (body of guide 22 and sleeve 26, Figs. 1-3) in the well (see Figs. 1-3) so that the channel (center opening in the guide, para. 0015; see also Figs. 1-3) in the guide (guide 22 and sleeve 26, Figs. 1-3; paras. 0014-18) open out in register with (see Figs. 1-3) an inlet (see green rectangle in annotated Fig. 1 above) of the duct that is to be unclogged. As shown in the annotated Fig. 1 above, the opening at tip 24 opens out in register with the duct's inlet.
VELEZ’s method further comprises the step of inserting ("wire 32 is passed upwardly through the center opening in the guide," para. 0015; see Figs. 1-3) a thin flexible tool (flexible metal wire 32, para. 0015; Figs. 1-3) through the base (sleeve 26) of the guide into the channel (center opening in the guide, para. 0015) therein and causing the flexible tool (wire 32) to penetrate into the duct (see annotated Fig. 1 above) so as to unclog said duct (abstract; Figs. 1-3; paras. 0002, 0018).
Lastly, the preamble of claim 1 recites that the part is made by additive manufacturing, which is interpreted as a product-by-process limitation that imposes no additional structure on the product (i.e., the part). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. Furthermore, a preamble is generally not accorded any patentable weight where the body of the claim does not depend on the preamble for In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976).
VELEZ does not explicitly teach: the guide including a stop remaining outside the at least one well for the introduction of the body on the well.
DUDECK teaches inserting a cleaning tool into a well or cavity (inserting treatment device 10, see Fig. 7-11) using a guide (insert aid 11, see Fig. 7-11, para. 0013, 0054, 0057), just like VELEZ and the present application. Thus DUDECK is analogous. 

    PNG
    media_image2.png
    313
    532
    media_image2.png
    Greyscale

DUDECK teaches the guide including a stop (flange 13, Fig. 5-6, para. 0054, 0056-57) remaining outside the well or cavity (see Fig. 7-11) for the introduction of the guide on the well or cavity (see Fig. 7-11). DUDECK inherently teaches the guide is fabricated. DUDECK also teaches: the guide’s body is designed to fit in the well/cavity (see Fig. 7-11); the guide having an internal channel (see annotated Fig. 5 above) that extends from a base of the guide (see annotated Fig. 5 above) that is accessible by a user (because flange 13 of the base can be bolted to casing 4, para. 0054, 0056, a user can access the base) to an outside wall of the body (see annotated Fig. 5 above). 
DUDECK further teaches cleaning the at least one well (see Fig. 7-11, abstract, cleaning the interior cavities of a gas turbine) and inserting the body of the guide in the at least one well (see Fig. 7-11, inserting the insert aid 11 into the interior cavities) so that the channel in the guide 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify VELEZ’s method to incorporate using a guide including a stop remaining outside the well or cavity (as taught by DUDECK), with reasonable expectation of guiding the tool. Both VELEZ and DUDECK teach using a guide to guide the cleaning tool to difficult-to-reach regions (see VELEZ at para. 0007, 0013-14, claims 9-15; see DUDECK at Fig. 7-11, para. 0013, 0054, 0057), and it’s well known in the art that a guide can include a stop remaining outside the well or cavity (see DUDECK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A guide with a stop remaining outside the well/cavity, as incorporated, would still perform the same function as before (e.g., guide a cleaning tool), thus yielding predictable results.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute VELEZ’s guide with DUDECK’s guide, with reasonable expectation of guiding the cleaning tool (e.g., metal wire). VELEZ teaches that it’s known in the art to use a metal wire to clean wells or cavities (para. 0003, 0013) and teaches using a guide to guide the metal wire to See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Because VELEZ’s guide and DUDECK’s guide both serve the function of guiding a cleaning tool, their substitution would yield predictable result of guiding the metal wire to difficult-to-reach regions.
Regarding Claim 3, the combination of VELEZ and DUDECK teaches the method according to Claim 1. The combination teaches wherein the guide is used for unclogging the duct (see annotated Figs. 1 & 5 above; see also VELEZ at abstract, Figs. 1-3) running from two distinct wells (see annotated Fig. 1 above), the guide having the channel (as explained above) for the flexible tool to penetrate into the duct (metal wire goes through the guide’s channel, as explained above, and penetrates the duct, see annotated Figs. 1 & 5 above) whose inlet open out into one of the two wells (see annotated Fig. 1 above).
Regarding Claim 5, the combination of VELEZ and DUDECK teaches the method according to Claim 1. The combination teaches the base of the guide (flange 13 of insert aid 11) can be bolted to a part (see DUDECK at para. 0054, 0057, fig. 7-9). The bolt corresponds to an indexing finger for indexing the position of the guide in the part.
Regarding Claim 6, the combination of VELEZ and DUDECK teaches the method according to Claim 1. VELEZ teaches wherein the thin flexible tool includes a metal cable (flexible metal wire 32, Figs. 1-3; para. 0015).
Regarding Claim 7, VELEZ teaches a method of unclogging a duct in a part, the duct running from at least one well that opens out into a surface of the part, as explained above.

    PNG
    media_image1.png
    657
    482
    media_image1.png
    Greyscale

As explained above, VELEZ’s method comprising: 
fabricating a guide with a body that is designed to fit in the at least one well, the guide having an internal channel that extends from a base of the guide that is accessible by a user to an outside wall of the body; 
cleaning the at least one well and inserting the body of the guide in the at least one well so that the channel in the guide opens out in register with an inlet of the duct that is to be unclogged; and 
inserting a metal cable (flexible metal wire 32) through the base of the guide into the channel therein and causing the metal cable (flexible metal wire 32) to penetrate into the duct so as to unclog said duct.
As explained above, the claim limitation—the part is made by additive manufacturing—is interpreted as a product-by-process limitation that imposes no additional structure on the product (i.e., the claimed “part”). If the product in the product-by-process claim is the same as or In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976).
VELEZ does not explicitly teach: the guide including a stop remaining outside the at least one well for the introduction of the body on the well.
DUDECK teaches inserting a cleaning tool into a well or cavity (inserting treatment device 10, see Fig. 7-11) using a guide (insert aid 11, see Fig. 7-11, para. 0013, 0054, 0057), just like VELEZ and the present application. Thus DUDECK is analogous. 

    PNG
    media_image2.png
    313
    532
    media_image2.png
    Greyscale

DUDECK teaches the guide including a stop (flange 13, Fig. 5-6, para. 0054, 0056-57) remaining outside the well or cavity (see Fig. 7-11) for the introduction of the guide on the well or cavity (see Fig. 7-11). DUDECK inherently teaches the guide is fabricated. DUDECK also teaches: the guide’s body is designed to fit in the well/cavity (see Fig. 7-11); the guide having an internal channel (see annotated Fig. 5 above) that extends from a base of the guide (see annotated Fig. 5 above) that is accessible by a user (because flange 13 of the base can be bolted to casing 4, para. 0054, 0056, a user can access the base) to an outside wall of the body (see annotated Fig. 5 above). 
DUDECK further teaches cleaning the at least one well (see Fig. 7-11, abstract, cleaning the interior cavities of a gas turbine) and inserting the body of the guide in the at least one well (see Fig. 7-11, inserting the insert aid 11 into the interior cavities) so that the channel in the guide opens out in register with inlet of a duct that is to be unclogged (see Fig. 7-9, outlet of the insert aid 11 open out in register with one of the ducts); and inserting a thin flexible tool through the base of the guide into the channel therein (inserting treatment device 10 through the base of insert aid 11 into the channel, see annotated Fig. 5 above) and causing the flexible tool to penetrate into the duct so as to unclog said duct (see Fig. 7-9, treatment device 10 penetrates into the well/cavity).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify VELEZ’s method to incorporate using a guide including a stop remaining outside the well or cavity (as taught by DUDECK), with reasonable expectation of guiding the tool. Both VELEZ and DUDECK teach using a guide to guide the cleaning tool to difficult-to-reach regions (see VELEZ at para. 0007, 0013-14, claims 9-15; see DUDECK at Fig. 7-11, para. 0013, 0054, 0057), and it’s well known in the art that a guide can include a stop remaining outside the well or cavity (see DUDECK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute VELEZ’s guide with DUDECK’s guide, with reasonable expectation of guiding the cleaning tool (e.g., metal wire). VELEZ teaches that it’s known in the art to use a metal wire to clean wells or cavities (para. 0003, 0013) and teaches using a guide to guide the metal wire to difficult-to-reach regions (as explained above). Likewise, DUDECK’s guide (insert aid 11) serves the same function of guiding a cleaning tool (as explained above). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Because VELEZ’s guide and DUDECK’s guide both serve the function of guiding a cleaning tool, their substitution would yield predictable result of guiding the metal wire to difficult-to-reach regions.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of VELEZ and DUDECK (as applied to claim 1 above), and further in view of BAGWELL (US PGPUB 20110106019).
Regarding Claim 2, the combination of VELEZ and DUDECK teaches the method according to Claim 1. VELEZ teaches imparting mechanical motion to the flexible tool (e.g., rotating the metal wire, para. 0003, 0013).
The combination does not explicitly teach wherein percussive motion is imparted to the flexible tool.
BAGWELL teaches inserting a flexible tool (flexible wire 28, Fig. 4-8, para. 0098-99) through a guide (sheath 30, Fig. 4-8, para. 0098) to unclog a duct (artificial tube 39, abstract, 0098), just like VELEZ and the present application. Thus BAGWELL is analogous. BAGWELL 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of VELEZ and DUDECK to incorporate imparting percussive motion to the flexible tool, with reasonable expectation of cleaning the duct, for several reasons. First, VELEZ already teaches using the flexible tool (e.g., metal wire) to mechanically clean the duct. Second, it’s well known in the art to impart percussive motion to a wire to perform cleaning (see BAGWELL). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding Claim 4, the combination of VELEZ and DUDECK teaches the method according to Claim 1.
The combination does not explicitly teach wherein the guide is made out of plastics material by using an additive manufacturing method. But BAGWELL teaches the guide can be made out of plastics material (para. 0098, sheath 30 can be made of PTFE, PVC, etc.). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to make the guide (as taught by the combination of VELEZ and DUDECK) out of a plastics material (as taught by BAGWELL), with reasonable expectation of success, because plastic is a widely-used material in the cleaning art. All the claimed elements were known in the prior art and one skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02.
Lastly, the claim limitation—that “the guide is made . . . by using an additive manufacturing method”—is interpreted as a product-by-process element that imposes no additional structure on the product (i.e., the claimed “part”). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714